FILED
                                                                 JULY 14, 2020
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re Parentage of:                            )         No. 36916-1-III
                                               )
J.C.N.†                                        )
                                               )
              Minor Child,                     )
                                               )
MIRANDA GARRAHAN,                              )         UNPUBLISHED OPINION
                                               )
              Appellant,                       )
                                               )
CODY NELSON,                                   )
                                               )
              Respondent.                      )

       LAWRENCE-BERREY, J. — Miranda Garrahan appeals after the trial court denied

her request to reconsider aspects of the parenting plan entered by the court. She argues

the trial court erred (1) by prospectively denying her the right to relocate with J.C.N.

absent a finding of a limiting factor, (2) by inequitably granting Mr. Nelson visitation for

every school-year weekend including Monday holidays, and (3) when it declined to find

the presence of a limiting factor on Mr. Nelson. We disagree and affirm.



       †
         To protect the privacy interests of the minor child, we use his initials throughout
this opinion. General Order for the Court of Appeals, In re Changes to Case Title,
(Aug. 22, 2018), effective Sept. 1, 2018.
No. 36916-1-III
In re Parentage of J.C.N.


                                          FACTS1

        Miranda Garrahan and Cody Nelson became romantically acquainted in 2010 and

began living together in Mr. Nelson’s mother’s home. On July 23, 2011, J.C.N. was born.

At the time of trial, J.C.N. was seven years old and enrolled in Whitman Elementary

School in Spokane, Washington.

        Ms. Garrahan and Mr. Nelson lived in Mr. Nelson’s mother’s home until they

separated in 2013. At that time, Mr. Nelson moved into the garage and lived there until

2016.

        Mr. Nelson developed a romantic relationship with Kathleen Kearney. They

eventually married. Ms. Garrahan continues to live with Mr. Nelson’s mother. She is in

a romantic relationship with Adam Brant. Mr. Brant lives in nearby Medical Lake with

his three children.

        J.C.N. has experienced behavioral problems. Counseling has helped some of these

problems. J.C.N. is extremely close with his paternal grandmother, with whom he has

resided his entire life.




        1
         Because there are no written findings of fact, we derive our facts from the trial
court’s oral ruling, which preceded entry of the parenting plan and its subsequent letter
ruling denying reconsideration.

                                              2
No. 36916-1-III
In re Parentage of J.C.N.


       Ms. Garrahan petitioned for entry of a parenting plan and to relocate from Spokane

to Medical Lake. She believes the quality of the schools are similar and the small town

atmosphere would help J.C.N.

       The trial court made the following findings with respect to RCW 26.09.187’s

parenting plan factors:

               Under RCW 26.09.187, there are many factors that the Court has to
       weigh in creating a parenting plan. These factors include the relative
       strength, nature, and stability of the child’s relationship with each parent,
       and any agreement of the parties, each parent’s past and potential for future
       performance of parenting functions, the emotional needs and developmental
       level of a child, the child’s relationship with others, the employment
       schedule of the parents, and the wishes of the parents and the wishes of a
       child who is sufficiently mature to express a reason and independent
       preference as to his residential schedule.
               In looking at these factors, it’s obvious that [J.C.N.] is not
       sufficiently mature enough to express a reason and independent preference
       for his schedule; therefore, the Court will only analyze the remaining
       factors.
               Factor number one is the relative strength, nature, and stability of the
       child’s relationship with each parent. Both parents have a strong and stable
       relationship with [J.C.N.], although in different ways. Ms. Garrahan has
       taken a lead in parenting obligations whereas Mr. Nelson tends to have a
       relationship based more or less upon activities. This factor is generally
       neutral.
               Factor number three is each parent’s past and potential for future
       performance of parenting functions. The history of each parent’s parental
       functions is clear. The best way to gauge the future performance of
       parenting functions is to look at the past. Mr. Nelson took the lead as a
       parent when Ms. Garrahan was employed as a dental hygienist. Recently,
       Ms. Garrahan has been the parent who’s provided greater parenting
       functions. While [J.C.N.] is in either parent’s care, his needs are met.

                                              3
No. 36916-1-III
In re Parentage of J.C.N.


              One aspect of parenting that stood out was the—was Mr. Nelson’s
      comment about how much fun [J.C.N.] had while with his father. This
      Court doesn’t gauge a parent’s ability to provide for their children by
      looking at the amount of fun a child is having. In many cases, like this one,
      a child needs structure and discipline. So when structure and—when
      structure and discipline are removed, a child may tend to act out.
              In looking at the totality of the facts, this factor tends to weigh in
      favor of Ms. Garrahan.
              Factor number four is the emotional needs and developmental level
      of the child. And this factor is perhaps the most important of them all.
              Given [J.C.N.’s] current behavioral issues, a parenting plan must be
      developed that creates a structure and stability for him. Since a temporary
      parenting plan went into effect, [J.C.N.] has greatly improved.
              A 50/50 parenting plan would place [J.C.N.] into a chaotic situation.
      Each week he would reside with a different parent, have different routines
      in preparing for school and in returning to school and for completing his
      homework. More concerningly, allowing [J.C.N.] to move to Medical Lake
      would prove detrimental. He would leave the only school district he’s ever
      known, be placed in a new environment, compete for attention among three
      other children, and be away from, perhaps, the most stable person in his life,
      which is his grandmother. The parenting plan will be entered that takes into
      account this most important factor.
              Factor number five is the child’s relationship with others. The Court
      previously commented on this factor, and a parenting plan can be entered
      that assists in maintaining these relationships.
              Factor number six is the employment schedule of the parents. Mr.
      Nelson is unemployed, therefore, he’s able to parent at any time. Ms.
      Garrahan cares for Mr. Nelson’s mother and attends school online. She’s
      also able to parent at any time. Her schedule may change once she
      graduates and obtains full-time employment. Currently, both parents have
      flexible schedules.
              Factor number seven is the wishes of the parents. The wishes of the
      parents are clear, and the Court has taken those wishes into consideration.
              The second factor I neglected to comment on is factor number two,
      which is any agreement of the parties. There doesn’t appear to be a whole


                                            4
No. 36916-1-III
In re Parentage of J.C.N.


       lot of agreement between the parties, but where there is agreement, the
       Court will give those agreements some deference.

Report of Proceedings (RP) at 8-12.

       The trial court entered a parenting plan that provides different schedules depending

upon whether J.C.N. is in school or on summer break. During the school year, the

parenting plan grants Ms. Garrahan primary residential placement and Mr. Nelson

weekend visitation, including Monday holidays. During the summer break, the parenting

plan places J.C.N. with Mr. Nelson the first week and then alternates placement each

week until school resumes. However, if Ms. Garrahan chooses to live outside the

Whitman Elementary School boundary, the parenting plan flips and grants Mr. Nelson

primary residential placement, and Ms. Garrahan weekend visitation, including Monday

holidays.

       In its oral ruling, the court clarified that Ms. Garrahan could request a modification

of the parenting plan if she desires to relocate in the future. Paragraph 13 of the parenting

plan explicitly incorporates standard language explaining to the parties their rights and the

process to follow should the primary residential parent desire to relocate with a child.

       The court declined to find that Mr. Nelson engaged in abusive use of conflict. The

trial court recognized that neither party came to court with clean hands—they both

created conflicts with J.C.N. Both parents criticize the other.

                                             5
No. 36916-1-III
In re Parentage of J.C.N.


       Reconsideration request and denial

       Ms. Garrahan filed a motion for reconsideration. She argued the court erred:

(1) by prospectively modifying the parenting plan (should she choose to relocate outside

the school district) without considering the relocation factors in RCW 26.09.520,

(2) by giving Mr. Nelson all three-day weekends during the school year, and (3) by not

finding that Mr. Nelson exercised abusive use of conflict and entering parental

restrictions under RCW 26.09.191.

       The trial court denied Ms. Garrahan’s motion. With respect to her first argument,

the trial court reasoned that the factors it analyzed under RCW 26.09.187 are the same or

similar as the relocation factors under RCW 26.09.520. The court added, consistent with

its oral ruling, that the detrimental effect of relocation outweighed the benefit of change

to Ms. Garrahan and J.C.N. In addition to reciting its earlier oral findings, which

discussed how moving would harm J.C.N., the court added:

       Ms. Garrahan’s boyfriend, with whom she wishes to reside, is the restrained
       party in an anti-harassment order, protecting Mr. Nelson. According to Ms.
       Garrahan’s own testimony, [J.C.N.] has difficult[y] adjusting to change.
       Here, she seeks to change his residence, school, with whom he resides, and
       town in which he resides.

Clerk’s Papers (CP) at 64.




                                              6
No. 36916-1-III
In re Parentage of J.C.N.


       With respect to her second argument, the trial court noted that the law does not

require equal residential time, and because “Ms. Garrahan was granted a majority of time

with [J.C.N.], that it was in the best interest of [J.C.N.] to be with Mr. Nelson during the

weekends.” CP at 64.

       With respect to her third argument, the trial court reiterated that neither party came

to court with clean hands. It also refused to consider additional unsworn accusations

contained in Ms. Garrahan’s reconsideration motion.

       Ms. Garrahan appealed the trial court’s denial of her reconsideration motion.

                                        ANALYSIS

       Ms. Garrahan contends the trial court erred when it denied her motion for

reconsideration.

       We review a trial court’s decision on a motion for reconsideration for an abuse of

discretion. Rivers v. Wash. State Conference of Mason Contractors, 145 Wash. 2d 674, 685,

41 P.3d 1175 (2002). “An abuse of discretion occurs only when the decision of the court

is ‘manifestly unreasonable, or exercised on untenable grounds, or for untenable

reasons.’” State v. McCormick, 166 Wash. 2d 689, 706, 213 P.3d 32 (2009) (quoting State

ex rel. Carroll v. Junker, 79 Wash. 2d 12, 26, 482 P.2d 775 (1971)).




                                              7
No. 36916-1-III
In re Parentage of J.C.N.


       Prospective denial of relocation

       Ms. Garrahan first argues that the trial court erred by prospectively denying her

right to relocate with J.C.N. She argues this denial is inconsistent with her statutory right

to relocate.

       Under the “Child Relocation Act,” chapter 26.09.405-.560 RCW, when parents

share residential time, the parent with primary placement must provide notice of any

intention to relocate. RCW 26.09.430. By statute, there is a rebuttable presumption that a

custodial parent’s request to relocate will be allowed. RCW 26.09.520. The

nonrelocating party may object. RCW 26.09.560. “‘[T]he [Child Relocation Act] both

incorporates and gives substantial weight to the traditional presumption that a fit parent

will act in the best interests of [his or] her child.’” In re Marriage of Horner, 151 Wash. 2d
884, 895, 93 P.3d 124 (2004) (quoting In re Custody of Osborne, 119 Wash. App. 133, 144,

79 P.3d 465 (2003)).

       “A person entitled to object to the intended relocation of the child may rebut the

presumption by demonstrating that the detrimental effect of the relocation outweighs the

benefit of the change to the child and the relocating person, based upon [11 statutory

factors].” RCW 26.09.520. These factors are unweighted and none is more important

than the other. Id.; Marriage of Horner, 151 Wash. 2d at 894.


                                              8
No. 36916-1-III
In re Parentage of J.C.N.


       We disagree with Ms. Garrahan’s portrayal of the parenting plan. The parenting

plan does not prospectively deny her statutory right to relocate with J.C.N. Paragraph 13

of the parenting plan explicitly permits Ms. Garrahan the right to relocate with J.C.N. in

accordance with RCW 26.09.520.

       In denying her reconsideration motion, the trial court expressly found that the

evidence presented at trial rebutted the statutory presumption that Ms. Garrahan’s desire

to relocate should be allowed. The trial court’s decision was based on the evidence

presented at trial. This decision is nonbinding in a subsequent request to relocate based

on new and additional evidence—especially if Ms. Garrahan presents substantial

evidence that relocation would not be harmful to J.C.N. The trial court’s oral and written

comments alert Ms. Garrahan of its legitimate concerns, which must be overcome in a

subsequent request to relocate.

       Residential schedule

       Ms. Garrahan contends the trial court erred by ordering a residential schedule that

awarded all school-year weekends to Mr. Nelson, including Monday holidays. She cites

no authority for her argument. We agree with the trial court: residential schedules do not

have to be equal under RCW 26.09.187. The trial court did not abuse its discretion by

denying reconsideration of the residential schedule.


                                             9
No. 36916-1-III
In re Parentage of J.C.N.


         Abusive use of conflict

         Ms. Garrahan contends the trial court erred by not imposing restrictions against

Mr. Nelson for abusive use of conflict. However, Ms. Garrahan has failed to provide us

with a transcript of any trial testimony and this failure prevents us from reviewing the

facts and addressing her contention.

         A trial court’s decision is presumed to be correct and should be sustained absent an

affirmative showing of error. State v. Wade, 138 Wash. 2d 460, 464, 979 P.2d 850 (1999).

The party presenting an issue for review has the burden of providing an adequate record

to establish such error. RAP 9.2(b). Although an appellate court may supplement the

record on its own initiative, we may instead “ʻdecline to address a claimed error when

faced with a material omission in the record.’” State v. Sisouvanh, 175 Wash. 2d 607, 619,

290 P.3d 942 (2012) (quoting Wade, 138 Wash. 2d at 465). Ms. Garrahan’s failure to

provide a transcript of any trial testimony warrants us declining review of this claim of

error.




                                              10
No. 36916-1-111
In re Parentage ofJ.C.N


       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



 Q,             JI    /6 -.-
                 ~ ' '--• .J.
Pennell, C.J.                             Fearing, J.




                                            11